DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate  by Hosur et al US 20050136935 A1.
         As per claim 1, Hosur et al teaches a wireless communication (see fig.1 and para [0027] for….. For example, these systems may form a part of a selected one of a narrowband wireless communication system employing multiple antennas method) comprising: receiving (see fig.1 element 125) a first signal field of a first frame (see fig.4 element 410a and [0034] The first frame 401 include portions of preamble 405a  containing a long training sequence LS, a primary signal field initial subset 410a); 5receiving (see fig.1 element 125) a second signal field of the first frame after receiving the first signal field (see fig.4 element 415a and [0034] The first frame 401 include portions of preamble 405a  containing a long training sequence LS, a supplemental signal field initial subset 415a); and receiving a data field of the first frame after receiving the second signal field (see fig.4 element 420a and para [0034] for…and portion of a transmit payload 420a, containing data to be transmitted. Examiner note: Figure 4, clearly, shows that the supplemental signal field is preceded the data portion), wherein the second signal field comprises one or more bits indicating a packet mode of the first frame (see para [0006 for ….the rate portion of the SIGNAL field conveys information about the type of transmit modulation employed, and a coding rate used in the remainder of a packet  and para [0026] for…The supplemental signal field may include any information deemed pertinent to the MIMO transmission. For example, this additional MIMO mode information may indicate that one of several possible MIMO modes has been selected  and para [0036] for…the supplemental signal field may employ up to 48 bits and contains mode information pertaining to the MIMO transmission. . Examiner note: Those skilled in the art will understand that Hosur’s SIGNAL field conveys information about bits indicating a packet mode).
         As per claims 2, 6 and 10, Hosur et al does teaches further comprising determining the packet mode of the first frame based on the one or more bits  (see para [0036] for…the supplemental signal field may employ up to 48 bits and contains mode information pertaining to the MIMO transmission).
 a SIGNAL field is transmitted in order to convey parameters (such as rate, length, etc.)).
         As per claim 5, Hosur et teaches a communication apparatus comprising: a circuitry (see para [0019] for.. The MIMO receiver 125 includes a receive system 130. Examiner note: Those skilled in the art will understand that the receiver can be a user terminal which is functionally equivalent to the claimed circuitry)and  it is rejected under the same rational as disclosed in claim 1 above.
          As per claim 9, Hosur et teaches a device configured to be used in a terminal (see para [0019] for.. The MIMO receiver 125 includes a receive system 130. Examiner note: Those skilled in the art will understand that the receiver can be user terminal which is functionally equivalent to the claimed circuitry), the device comprising: a circuitry and  it is rejected under the same rational as disclosed in claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20050237992.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633